FILED
                            NOT FOR PUBLICATION                                AUG 28 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

R.T.D., by and through his parents; R.D.;        No. 12-16191
M.D.,
                                                 D.C. No. 1:10-CV-00641-LEK-
              Plaintiffs - Appellants,           RLP

  v.
                                                 MEMORANDUM*
STATE OF HAWAII DEPARTMENT OF
EDUCATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                        Argued and Submitted June 12, 2013
                                Honolulu, Hawaii

Before: FARRIS, D.W. NELSON, and NGUYEN, Circuit Judges.

       This appeal presents the same issues decided today by our opinion in E.R.K.

v. State of Hawaii Department of Education, No. 12-16063 (9th Cir. Aug. 28,

2013) (slip op.), to wit: (1) Whether the district court erred in granting judgment to

the Department of Education on R.T.D.’s claim that Hawaii Revised Statutes §

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
302A-1134(c) violates the Individuals with Disabilities Education Act, and (2)

Whether the district court erred in granting judgment to the Department of

Education on R.T.D.’s claims under the Americans with Disabilities Act and

Rehabilitation Act.

      For the reasons stated in E.R.K., the judgment is

      REVERSED as to issue 1, and AFFIRMED as to issue 2. Costs on appeal

shall be awarded to Plaintiffs-Appellants.




                                         2